EXHIBIT 99.12 Mercator Minerals Ltd. Consolidated Financial Statements - Amended September 30, 2010 and 2009 (Stated in US Dollars) (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Operations and Comprehensive Loss and Deficit 4 Consolidated Statements of Cash Flows 5 Notes to the Consolidated Financial Statements 6-24 The amended interim consolidated financial statements of Mercator Minerals Ltd. consisting of the amended interim consolidated balance sheets as at September 30, 2010 and the amended interim consolidated statements of operations and deficit and the amended interim consolidated statements of cash flows for the three and nine-month periods ended September 30, 2010 and 2009 are the responsibility of the Company’s management. These amended consolidated financial statements have not been reviewed on behalf of the shareholders by the independent auditors of the Company. The amended interim consolidated financial statements have been prepared by management and include the selection of appropriate accounting principles, judgments and estimates necessary to prepare these financial statements in accordance with Canadian generally accepted accounting principles. - 2 - Mercator Minerals Ltd. Consolidated Interim Balance Sheets - Amended (Stated in Thousands of US Dollars) (Unaudited) September 30, 2010 December 31, 2009 Current Assets Cash and cash equivalents $ $ Restricted Cash - Accounts receivable Marketable securities Derivitives - - Income taxes refundable Prepaid expenses Inventories (Note 4) Total Current Assets Property, plant and equipment (Note 7) Inventories (Note 4) Future income tax asset Land reclamation bond (Note 6) Environmental bond (Note 5) Derivitives 0 0 Total Assets $ $ Current Liabilities Accounts payable and accrued liabilities $ $ Current portion - equipment loans (Note 12) Current portion - Derivitives - Current portion - Notes Payable (Note 11) - Total Current Liabilities Long Term Liabilities Equipment loans (Note 12) Asset retirement obligation (Note 13) Future income tax liability Deferred Revenue - (Note 14) Derivitive instruments Notes Payable - Secured Notes (Note 11) Total Liabilities Shareholders' equity Share Capital (Note 9) Authorized - Unlimited common shares, no par value Issued - 195,122,370 (2009 – 193,704,778) common shares Contributed Surplus (Note 10) Deficit ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying summary of significant accounting policies and notes are an integral part of these consolidated financial statements -3 - Mercator Minerals Ltd. Consolidated Interim Statements of Operations And Deficit - Amended (Stated in US Dollars) (Unaudited) Nine Months Ended Three Month Period Ended September 30, 2010 September 30, 2009 September 30, 2010 September 30, 2009 Copper sales Molybdenum sales Silver sales Sale of landscaping materials 49 27 Costs and expenses Freight, smelting & refining Mining and processing Administration includes stock based compensation of $5,167 (2009 - $4,172) (Note 10) Exploration and development 75 49 16 - Amortization of property, plant and equipment Accretion of asset retirement obligation (Note 13) 45 46 Accretion of long-term note discount (Note 11) Gain (Loss) from operations ) Finance issuance cost (Note 10) - Gain (loss) on sale of assets (0
